                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Kalvin Dontay Hunt,                          )
                                             )          C/A No. 8:18-2241-TMC
                      Plaintiff,             )
                                             )
       v.                                    )                  ORDER
                                             )
The State of South Carolina, South           )
Carolina Department of Mental                )
Health, Columbia Regional Correct            )
Care, Dr. Andrew Hedgepath,                  )
Meagan Hill,                                 )
                                             )
                      Defendants.            )
                                             )


       Plaintiff Kalvin Dontay Hunt, a prisoner proceeding pro se, filed this action pursuant to

42 U.S.C. § 1983. (ECF No. 1). On September 18, 2018, the magistrate judge recommended

that the Complaint be dismissed without prejudice and without issuance and service of process

only as to Defendants the State of South Carolina, the South Carolina Department of Mental

Health, and Columbia Regional Correct Care. (ECF No. 13). Plaintiff was advised of his right to

file objections to the Report. (ECF No. 13 at 8). However, Plaintiff has not filed any objections

to the Report, and the time for doing so has expired.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file

specific written objections to the Report results in a party’s waiver of the right to appeal the

district court’s judgment based upon that recommendation. 28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report (ECF No. 13) and incorporates it herein. Accordingly, the complaint

be dismissed without prejudice and without issuance and service of process as to Defendants the

State of South Carolina, the South Carolina Department of Mental Health, and Columbia

Regional Correct Care.

       IT IS SO ORDERED.


                                                           s/Timothy M. Cain
                                                           United States District Judge

Anderson, South Carolina
January 31, 2019




                                               2
